DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/603,485 and is in response to Applicant Arguments/Remarks filed 03/15/2022.
Claims 1-13 are previously pending, of those claims, claims 1-8 and 12-13 are being withdrawn from consideration as being drawn to non-elected subject matter, claims 9 and 11 have been amended, claim 10 has been canceled, and new claims 14-17 have been added.  Claims 9, 11, and 14-17 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUMURA (JP H09223499 A) in view of KWON (KR 20170075963 A) and KIM (US 2014/0363736 A1).
With respect to claim 9.  FUKUMURA teaches a method of forming a multilayered electrode sheet (paragraph 0003).  The coating method includes two or more coating layers applied simultaneously (paragraph 0005).  In one example, three layers are simultaneously applied using a coater (paragraph 0015).  The positive electrode material coating solution is applied to the first layer and the third layer, with an intermediate layer coating solution supplied to the second layer (paragraph 0015).  These are taken to be formed on a current collector (paragraph 0008) and the layers are formed on at least one side of the current collector (paragraph 0009).  
FUKUMURA teaches the simultaneous discharged through the die coater (paragraph 0005).  The first and second layers are applied using the extrusion die, and a slide coater is used for the third layer (paragraph 0015).  Therefore the electrode active material of the first and third layers apply the active material slurries layered in at least two layers (paragraph 0015).  The first and third layers of the active material are the positive electrode material coating solution of positive electrode 1 (paragraph 0015).  This coating solution includes at least a positive electrode active material, a conductive agent, and a binder, and are formed together to form a slurry for the coating solution (paragraph 0015).  However, FUKUMURA teaches the first and third layers are formed by the positive electrode material coating solution (paragraph 0015).  Therefore FUKUMURA does not explicitly teach wherein the electrode active material slurries have different constituents.  
KWON teaches a multilayer electrode of two or more layers having different binder contents based on the direction of formation of the electrode mixture layers (paragraph 0012).  The content of the binder in the electrode mixture layer located relatively closer to the current collector is larger than that of the mixture layer further from the collector (paragraph 0016).  When the multilayer electrode is manufactured by increasing the content of the binder near the current collector, the overall performance of the battery can be improved by preventing the binder from running short in the vicinity of the collector, and improving the adhesion between the collector and the electrode mixture layer (paragraph 0019). 
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the active material layers of FUKUMURA have the different binder concentrations as taught by KWON, as KWON teaches that in such multilayer electrode structures having the binder concentration at the layer closest to the current collector has the beneficial result of improving the performance of the battery, and improving the adhesion between the collector and the electrode mixture layer (KWON paragraph 0019).  
FUKUMURA teaches the three layers are formed of a positive electrode material coating solution (paragraph 0015) which includes lithium cobalt oxide as the active material, acetylene black as a conductive agent, and CMC and Nipol 820B as a binder (paragraph 0015).  FUKUMURA then does not explicitly teach the electrode active material slurry includes a silicon based material.  FUKUMURA teaches a negative electrode which includes a SnB0.5Al0.4P0.5Cs0.1O3.65 as the negative electrode active material, graphite as a conductive agent, and CMC and PVDF as a binder (paragraph 0017).  KWON teaches as noted above a multilayer electrode (paragraph 0012).  The electrode active material then may be either a positive electrode active material or a negative electrode active material (paragraph 0048).  The negative electrode active material may be metal oxides, including tin oxides, as well as silicon based oxides or silicon based alloys (paragraph 0050).  Specific example of the multilayer electrode then may include a carbon based material and SiO (paragraph 0053).  The silicon based active material exhibits a high capacity and energy density, and is used to increase the capacity of the negative electrode active material of the carbon based material (paragraph 0054).  The preparation of the first and second negative electrode material layer includes a binder, SiO and graphite as the active material and carbon black (paragraphs 0076-0078).
The combination of FUKUMURA and KWON as noted above teaches multilayer electrode layers with the different amounts of binders as noted above.  Neither FUKUMURA nor KWON explicitly teaches where the layers of the electrode materials slurry each include a carbon based negative active material, a binder, and a silicon based negative active material, where mutually adjacent electrode active materials layers include a content of the carbon based negative active material located close to the current collector is higher than a content further away, and a content of silicon based negative active material located farther away form the current collector is larger than the silicon based negative active material closer to the collector.
KIM teaches a lithium secondary battery that includes a first active material layer having high output characteristics, and a second active material having high capacity characteristics on a collector (abstract).  The anode is prepared by coating at least one surface of a current collector with a slurry including an amorphous carbon based active material, and drying to form a first anode active material layer, and then coating on this layer a second anode active material slurry including carbon based material, and a silicon based material, and drying to form a second active material layer (paragraph 0057).  
KIM teaches the second layer may include the carbon based material, silicon based material, and combinations of two or more of these materials from a list of materials (paragraph 0057).  Therefore it would have been obvious at the time the invention was filed to choose a combination of the carbon based material and silicon based active material, as this is a choice from a finite list of elements in order to achieve predictable results. 
KIM teaches such a combination of active materials are beneficial to increase the output characteristics of the battery, and increase the capacity characteristics as well (paragraph 0033).  At the time the invention was filed one having ordinary skill in the art would have been motivated to form the active materials layers of the anode of FUKUMURA and KWON as taught by KIM, in order to have the beneficial results of increase in output characteristics and capacity characteristics (KIM paragraph 0033).  
KIM teaches forming a first layer of a carbon based material, and the second layer including the carbon based material and silicon based material (paragraph 0031).  Therefore KIM does not explicitly teach where each of the layers of the electrode active material includes a silicon based material.  However, the present application specification in pages 21-22 recites in Example 1 a first layer is formed with a negative electrode active material, and a second layer is formed with an active material of the carbon based material and a silicon based material.  Example 2 on pages 22-23 of the specification as originally filed teaches a similar teaching.  Therefore both KIM as noted above, and the specification as originally filed forms the multilayer electrode with a first layer formed on the current collector including the carbon based material, and then forming the second layer of the carbon based material and the silicon based material.  Therefore since both KIM and the specification as originally filed teaches such similar coating steps and compositions, and therefore the end result is taken to be the same, in this case silicon being present in each of the layers.  
With respect to claim 11.  KWON teaches silicon based active material may be SiO (paragraph 0078).  
With respect to claims 14-15.  None of FUKUMURA, KWON, or KIM explicitly teaches where the content of the silicon or carbon based active material gradually decreases or increases as a function of the current collector.  However, as noted above, both KIM and the present specification as originally filed teaches similar methods of forming the first layer having the carbon based material, and the second layer of the carbon and silicon based material.  Therefore KIM is taken to also have the same characteristics, such as the content of the silicon based negative active material gradually increase as a distance from the electrode collector increases, and the content of the carbon based material in the electrode active material layer gradually decreases as a distance from the electrode collector increases.  
With respect to claim 16.  KWON teaches the two or more layers of the electrode are formed by increasing the content of the binder near the current collector (paragraph 0019).  Similarly the binder content of the innermost layer, and the binder content in the outermost layer is recited (paragraph 0025) and is taken to be the claimed gradual decrease as claimed.  
With respect to claim 17.  KWON further teaches the negative electrode active material may be silicon based alloys (paragraph 0050).  Therefore the choice of the silicon material being the silicon alloy would have been obvious at the time the invention was filed as this is a simple choice from a finite list of elements.  

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 03/15/2022, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. 103 in view of FUKUMURA in view of KWON, and claims 10-11 further in view of KIM have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of FUKUMURA, in view of KWON and KIM (US 2014/0363736 A1).
On pages 7-9 of Applicant Arguments/Remarks Applicant argues that claim 9 has been amended to recite the limitations of claim 10.  Applicant argues that KWON fails to teach the amended limitation.  Applicant argues that KWON is silent as to the lower concentration of silicon based active material in a layer further from the current collector.  Specifically Applicant argues that KWON does not teach that the content of the SiO in the electrode active material is reverse proportional to the content of the binder.  Applicant further argues that active material of KWON includes multiple components.  This argument is persuasive.  Further Applicant argues that KIM does not teach these elements.  Specifically KIM teaches adjusting the content of the conductive agent, and does not teach silicon active material.  Therefore the Examiner agrees that FUKUMURA, KWON, and KIM (US 2018/000629 A1) teaches the amended limitation for adjacent electrode active material layers has a content of the carbon based negative active material varies.  
New grounds of rejection are then made in view of KIM (US 2014/0363736 A1).  KIM then teaches an anode 200 that includes an anode collector 20, first anode active material layer 13 including an amorphous carbon based active material, and a second anode active material layer 14 include one selected from a group consisting of crystalline carbon based material, and silicon based material, and a combination of two or more active materials (paragraph 0019).  This anode is formed by coating on the current collector the first active layer, and then the second active layer (paragraph 0057).  The present application specification in pages 21-22 recites in Example 1 a first layer is formed with a negative electrode active material, and a second layer is formed with an active material of the carbon based material and a silicon based material.  Example 2 on pages 22-23 of the specification as originally filed teaches a similar teaching.  Therefore both KIM as noted above, and the specification as originally filed forms the multilayer electrode with a first layer formed on the current collector including the carbon based material, and then forming the second layer of the carbon based material and the silicon based material.  Therefore since both KIM and the specification as originally filed teaches such similar coating steps and compositions, and therefore the end result is taken to be the same, in this case silicon being present in each of the layers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722